Citation Nr: 0205288	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued compensation for a period of more than 
two years prior to the date of the veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In January 2002, the appellant, the veteran's spouse, had a 
video conference with the undersigned member of the Board.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1996.

2.  By a rating action, dated in January 1999, for the 
purpose of accrued benefits, the RO granted entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine with spondylolisthesis at L5-S1, status 
post fusion and laminectomy, for which it assigned a 60 
percent disability rating, effective May 31, 1989.

3.   By a rating action, dated in January 1999, for the 
purpose of accrued benefits, the RO granted entitlement to a 
total rating due to unemployability caused by the veteran's 
service-connected disabilities, effective May 31, 1989.  
4.  As a result of the RO's January 1999 rating action, the 
appellant was granted periodic monetary benefits under VA 
laws to which the veteran was entitled and which were due and 
unpaid for a period not to exceed two years prior to the 
veteran's last date of entitlement.  


CONCLUSION OF LAW

There is no authority in the law which would permit the VA to 
grant the appellant's request for accrued compensation 
benefits for a period in excess of two years prior to the 
veteran's last date of entitlement.  38 U.S.C.A. § 5121 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

In November 1947, the VARO in Chicago, Illinois, received the 
veteran's initial claim of entitlement to service connection 
for back disability.  In March 1948, the RO denied that 
claim.  The veteran was notified of that decision, as well as 
his appellate rights; however, correspondence was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final.   The veteran 
attempted to reopen his claim of entitlement to service 
connection for back disability; however, the previous denial 
was ultimately upheld by the Board in July 1968.  That 
decision was also final.  

The veteran subsequently requested that the VA reopen his 
claim of entitlement to service connection for back 
disability; however, in August 1968 and December 1980, the 
VARO in Louisville, Kentucky, found that the veteran had not 
submitted new and material evidence with which to reopen that 
claim.  Those decisions also became final.  

In October 1989, the Louisville RO again denied the veteran's 
claim of entitlement to service connection for low back 
disability on the basis that he had not submitted new and 
material evidence with which to reopen that claim.  The 
veteran perfected a timely appeal to that decision; however, 
on March [redacted], 1996, during the course of the appeal, the 
veteran died.  Thereafter, the appellant submitted a timely 
claim for any accrued benefits which the veteran may have 
been owed but which remained unpaid prior to his death.

By a rating decision, dated in January 1999, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  For the purpose of accrued benefits, 
however, the RO granted entitlement to service connection for 
degenerative disc disease of the lumbosacral spine with 
spondylolisthesis at L5-S1, status post fusion and 
laminectomy.  A 60 percent rating was assigned, effective May 
31, 1989, the date of the receipt of the veteran's request to 
reopen his claim.  Also for the purpose of accrued benefits, 
the RO granted entitlement to a total rating due to 
unemployability caused by the veteran's service-connected 
disabilities.  The total rating also became effective May 31, 
1989.

By a letter, dated in April 1999, the RO informed the 
appellant that although the total rating was granted 
effective May 31, 1989, she would be paid accrued benefits 
limited to period of not more than two years prior to the 
veteran's death.  

During her video conference in January 2002, the appellant 
set forth her theory of the case.  She sought entitlement to 
accrued compensation for a period of more than two years 
prior to the date of the veteran's death.  She maintained 
that the veteran suffered back disability throughout his life 
and had been totally disabled for many years prior to his 
effective date of service connection in 1989.  Therefore, she 
concluded that he should have been entitled to a total 
disability rating long before it was assigned.

Analysis

Generally, survivors may not pursue disability compensation 
claims of a veteran, even as heirs to the veteran's estate.  
A narrowly limited exception to the general rule, however, is 
provided by the accrued benefits provision of 38 U.S.C.A. 
§ 5121.  See, e.g., Haines v. West, 154 F.3d 1298 (1998) 
cert. denied, 119 S. Ct. 1249 (Mar. 22, 1999).  

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid for a period not to exceed two 
years (emphasis added) prior to the last date of entitlement.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued 
benefits must be received within one year after the date of 
death.  38 U.S.C.A. 5121(c).  

When the appellant submitted her initial claim for accrued 
benefits in September 1996, the period for which accrued 
benefits were paid did not exceed one year prior to the last 
date of entitlement.  During the course of the appeal, 
however, that period was expanded to two years by the 
Veterans' Benefits Improvements Act of 1996, P.L. 104-275, 
Sec. 507, 110 Stat. 3322 (Oct. 9, 1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991). 

Although the appellant contends that the veteran had the same 
degree of back disability many years before he was granted 
service connection and that the amount of accrued benefits 
should be greater, such an argument is tantamount to her 
substituting herself for the veteran and readjudicating 
previous decisions which denied entitlement to service 
connection for low back disability.  The right to pursue such 
claims, however, extended to the veteran during his lifetime 
and ended when he died.  

An accrued benefits claim, on the other hand, is a separate 
claim from the veteran's claim for service connection because 
it is based on a separate statutory entitlement.  As such, it 
is derivative of the veteran's claim and, by statute, the 
claimant takes the veteran's claims as they stand on the date 
of death, i.e., based on existing ratings and decisions and 
based on any new and material evidence in the file that has 
not previously been considered.  Zevalkink v. Brown, 6 Vet. 
App. 483 (1994) (en banc), aff'd, 102 F.3d 1230 (Fed. Cir. 
1996), cert. denied, 521 U.S. 1103 (1997).  

In cases such as this, the law is dispositive of the issue.  
That is, the law and regulations set the amount of accrued 
benefits to which the appellant is entitled.  There is simply 
no legal basis to argue otherwise.  Accordingly, the appeal 
is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001)).  That law redefined the obligations 
of the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  That law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  

Although the RO has not considered whether any additional 
notification or development action is required under the 
VCAA, it must be emphasized that the law, and not the facts 
of this case, is dispositive of the issue.  As such, there is 
no amount of development which would allow the appellant to 
prevail.  Accordingly, there is no basis upon which to remand 
this case or otherwise develop the record.  See Sabonis, 6 
Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the appellant are to be avoided).  


ORDER

Entitlement to accrued compensation for a period of more than 
two years prior to the date of the veteran's death is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

